Citation Nr: 0612373	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted from October 1, 1998, for lumbar 
disc disease?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for lumbar disc disease and assigned a 10 
percent rating, effective October 1, 1998.  In February 2000, 
the RO increased his evaluation to 20 percent, effective 
October 1, 1998.  In August 2002, the RO again increased his 
rating, this time to 40 percent, effective December 21, 2000.  
In January 2003, and August 2004, the Board remanded the 
veteran's appeal for further evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original  
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1. Effective from October 1, 1998, the veteran's lumbar disc 
disease was manifested by a severe limitation of lumbar 
motion.

2. From October 1, 1998, the veteran's lumbar disc disease 
was not manifested by a pronounced intervertebral disc 
syndrome.

3. From October 1, 1998, the veteran's lumbar disc disease 
was not manifested by a fractured vertebra, ankylosis of the 
entire spine, or unfavorable lumbar ankylosis.

4. Since September 23, 2002, the veteran's lumbar disc 
disease has not been manifested by incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

5. Since September 23, 2002, the veteran's lumbar disc 
disease has manifested by mild incomplete sciatic nerve 
paralysis in each lower extremity.

6. Since September 26, 2003, the veteran's lumbar disc 
disease has not manifested either unfavorable ankylosis of 
the thoracolumbar spine or unfavorable ankylosis of the 
entire spine.


CONCLUSIONS OF LAW

1. Since October 1, 1998, the veteran met the criteria for a 
40 percent rating for his lumbar disc disease.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5292 (2003). 

2. The veteran has not met the criteria for a rating in 
excess of 40 percent for his lumbar disc disease at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.71a, Diagnostic Code 5243 (2005). 

3. Since September 23, 2002, the veteran met the criteria for 
separate 10 percent ratings for mild incomplete bilateral 
lower extremity sciatic nerve paralysis.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Code 8520 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a July 1999 
statement of the case and a February 2004 supplemental 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The claim was readjudicated in a January 2006 
supplemental statement of the case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Although notice was not completely 
provided to the appellant until after the initial 
adjudication, he was not prejudiced.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Increased Rating Claim

The veteran contends that his service-connected lumbar disc 
disease is manifested by increased adverse symptomatology 
that entitles him to an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson. 

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) (2005) in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups."  Id. at 
206. 

A May 1999 rating decision granted service connection for 
lumbar disc disease and rated it as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome), effective October 1, 1998.  A February 2000 
RO decision increased the rating to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5293 effective 
October 1, 1998.  Thereafter, in an August 2002 decision, the 
RO rated the lumbar disc disease as 40 percent disabling 
under those Codes effective December 21, 2000.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

A February 2004 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

As to the claim of entitlement to an increased rating for 
lumbar disc disease, given the change in law, VA may only 
apply the old rating criteria for an intervertebral disc 
syndrome for the period prior to September 23, 2002, and it 
may only consider the new rating criteria when rating an 
intervertebral disc syndrome for the term beginning on 
September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Likewise, only the old rating criteria applies 
for evaluating all other back disorders when considering the 
period prior to September 26, 2003, and only the new rating 
criteria may be considered for the term beginning 
September 26, 2003.  Id.

The Board's discussion will include consideration of the 
veteran's lumbar disc disease under the criteria for rating 
limitation of motion before September 26, 2003, under the 
criteria for an intervertebral disc syndrome before and after 
September 23, 2002, for rating all other back disorders 
before and after September 26, 2003, and for rating sciatic 
nerve paralysis since September 23, 2002. 

Limitation of Motion Prior to December 21, 2000

As to the veteran's limitation of lumbar motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), for the 
period from October 1, 1998 to December 20, 2000, a rating 
increase to 40 percent disabled was warranted if the 
appellant's limitation of lumbar motion was "severe."  In 
this regard, a November 1998 VA examination noted that the 
veteran wore a back brace.  Physical examination revealed 
"pain with range of motion" and "true lumbar" flexion 
limited to 25 degrees, extension limited to 5 degrees, and 
lateral bending limited to 10 degrees.  In view of DeLuca and 
38 C.F.R. 4.40 this equates to a severe limitation of lumbar 
motion.  Therefore, the Board finds that the veteran's 
disability rating merited an increase to 40 percent under 
Diagnostic Code 5292, for the period from October 1, 1998 to 
December 20, 2000.  A 40 percent evaluation was  the highest 
evaluation available under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The question of entitlement to an increased evaluation 
under a different Code is addressed below.

Intervertebral Disc Syndrome Prior to September 23, 2002

As to the claimant's intervertebral disc syndrome under 
Diagnostic Code 5293, for the period from October 1, 1998 to 
September 22, 2002, the veteran was entitled to a 60 percent 
rating if the intervertebral disc syndrome was manifested by 
"pronounced" symptoms, which were defined as persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

VA medical records generated during this time record 
complaints and/or treatment for low back pain.  They also 
reveal evidence of reduced motion, radiating pain to the 
posterior thigh, and numbness. 

At a November 1998 VA examination it was reported that the 
veteran had lower back pain intermittently, three to four 
times a week, lasting a couple of hours.  Back pain 
reportedly radiated from his lumbar spine to his posterior 
left thigh.  On examination the patellar reflex was 
symmetrically absent, with and without reinforcement, with 
the Achilles at trace symmetrically.  No muscle spasms were 
reported.  Gross strength was intact.  He could straight leg 
raise to 90 degrees with consistent decreased range of 
motion, with straight left rising of the left leg at 90 
degrees causing pain from the lower back to the left 
thigh. The diagnoses were diskogenic lumbar spondylosis and 
chronic lumbar strain and sprain with degenerative joint 
disease.

At a November 15, 1999 VA spine examination, the veteran 
complained of episodic low back pain.  He stated that he had 
episodes of mid-lumbar pain that last a few days, about twice 
a month.  At times, this back pain was accompanied by brief 
shooting pains into the anterolateral aspect of both thighs.  
Thigh weakness and numbness were associated with these pains.  
On examination, the lumbosacral spine had a normal alignment.  
Range of motion was found to be "all painless today," with 
forward flexion to 50 degrees, extension to 15 degrees, and 
lateral bending to 20 degrees.  No muscle spasms were 
reported.  Patellar reflexes were absent while the Achilles 
reflexes were "+1," right and left.  Motor and sensory 
functions were intact in the lower extremities.  X-rays 
showed narrowing of disc spaces, with prominent osteophytes 
at multiple levels.  The diagnosis was degenerative joint and 
disc disease of the lumbosacral spine.

While medical records generated during this time record 
complaints and/or treatment for low back pain, along with 
reduced motion, radiating pain to thighs, and numbness, VA 
examiners found no muscle spasms, no lower extremity sensory 
or motor changes, and no evidence of pain with little 
intermittent relief.  Given these facts the Board finds that 
the veteran's adverse symptomatology did not equate to 
persistent symptoms with little intermittent relief for the 
period prior to September 23, 2002.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2005), the veteran's functional losses did not equate 
to more than the disability contemplated by the 40 percent 
rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

All Other Back Disorders Prior to September 26, 2003

As to all other back disorders for the period from October 1, 
1998 to September 25, 2003, the veteran was entitled to a 
rating in excess of 40 percent if his lumbar disc disease 
included a fractured vertebra under Diagnostic Code 5285, 
ankylosis of the entire spine under Diagnostic Code 5286, or 
unfavorable lumbar ankylosis under Diagnostic Code 5289.  
38 C.F.R. § 4.71a (2003).

The evidence here reveals no suggestion in the record that 
the veteran has a service connected fractured vertebra.  
There being no demonstrable vertebral deformity due to a 
service connected fracture, a 10 percent evaluation may not 
be added to the rating.  Furthermore, the lumbar disc disease 
does not include cord involvement requiring long leg braces.  
Finally, at both aforementioned VA examinations the veteran 
was able to move his lumbosacral spine.  Hence, there is no 
evidence of ankylosis.  Consequently, an increased schedular 
rating is not warranted for the veteran's service connected 
lumbar disc disease under Diagnostic Codes 5285, 5286, 5289.  
38 C.F.R. § 4.71a (2003).

Intervertebral Disc Syndrome Since September 23, 2002

As to intervertebral disc syndrome since September 23, 2002, 
the veteran will only be entitled to an increased, 60 
percent, rating if the disorder is manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293; 68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(renumbering Diagnostic Code 5293 as 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  

In this regard, the record does not show that a physician 
ever ordered bed rest due to his lumbar disc disease.  
Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of 
physician-ordered bed rest, the claim for an increased rating 
must be denied.  Id. 

Sciatic Nerve Paralysis Since September 23, 2002

As to paralysis of the sciatic nerve since September 23, 
2002, the Board notes that, since the veteran is service 
connected for an intervertebral disc syndrome, the new rating 
criteria require consideration whether he is also entitled to 
a greater rating based on the combination of orthopedic and 
neurological manifestations, using that formula which is most 
beneficial.  38 C.F.R. 4.71a, Diagnostic Code 5243.

Under 38 C.F.R., 4.71a, Diagnostic Code 8520, a veteran is 
entitled to a 10 percent rating if he has mild incomplete 
paralysis of the sciatic nerve.

Here, electromyographic evidence confirms multilevel lumbar 
radiculopathy bilaterally at L4, L5, and S1, resulting from 
degenerative disc disease.  See VA examination dated March 
2005.  The March 2005 VA examiner diagnosed mild-to-moderate 
sciatic radiculopathy.  See as well the private medical 
opinions diagnosing multilevel radiculopathy from Peter B. 
Bandera, M.D. (October 2005) and Hagop L. Der Krikorian, M.D. 
(November 2005).  Therefore, since currently available EMG 
evidence of lumbar radiculopathy with bilateral involvement 
appears to warrant a separate 10 percent ratings for mild 
incomplete sciatic nerve impairment, the Board grants 
separate 10 percent ratings for each lower extremity under 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The question whether 
the appellant is entitled to a rating in excess of 10 percent 
for each lower extremity is addressed below.



All Other Back Disorders Since September 26, 2003

As to all other back disorders since September 26, 2003, the 
veteran is entitled to an increased rating for his lumbar 
disc disease if it is manifested by unfavorable ankylosis of 
the thoracolumbar spine or unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, e.g., VA treatment 
records dating through January 2005.  Therefore, a higher 
rating cannot be assigned based on ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, an increased 
schedular rating is not warranted under 38 C.F.R. § 4.71a.  

Conclusion

First, it should be pointed out that each of the ways by 
which the back is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 
Fed. Reg. 31262 (1998).  Therefore, assigning separate 
ratings on the basis of both limitation of motion and other 
symptoms, such as those set forth in Diagnostic Code 
5293/5243, would be inappropriate.  38 C.F.R. § 4.14 (2005). 
 

Second, the Board has not overlooked the veteran's written 
statements to VA as well as his statements to his VA 
examiners.  In this regard, lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt.  Except to the extent indicated, however, the 
preponderance of the evidence is against the veteran's 
claim.  Hence, the doctrine is otherwise not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Effective from October 1, 1998, a 40 percent evaluation, but 
not more, for lumbar disc disease is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Since September 23, 2002, separate 10 percent ratings for 
mild incomplete sciatic nerve paralysis for each lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In none of the supplemental statements of the case was the 
veteran informed of the applicability of or the rating 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
8520.  Thus, concerning this issue, the veteran was never 
notified of which portion of the evidence was to be provided 
by the claimant and which part VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Hence, a remand is required to ensure that he receives both 
appropriate due process and further adjudication concerning 
whether ratings in excess of 10 percent for paralysis of the 
sciatic nerve affecting each lower extremity are warranted.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On remand, the appellant and his representative should be 
notified that the current record does not include any medical 
evidence demonstrating worse than mild incomplete paralysis 
of the sciatic nerve for the period since September 23, 2002.  
As such evidence is critical to establishing his claim for an 
increased rating, he and his representative should be invited 
to obtain and associate with the record any outstanding 
treatment records or other relevant evidence that might 
substantiate this claim.  38 U.S.C.A. § 5103A(b).

Finally, on remand, the veteran should be afforded a VA 
neurological examination to ascertain whether any higher 
evaluation for paralysis of the sciatic nerve is warranted, 
as well as, more specifically, whether separate ratings in 
excess of 10 percent are warranted for lower extremity 
radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the appellant 
with notice as to his claim of 
entitlement to a higher evaluation 
for paralysis of the sciatic nerve 
in accordance with 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A; 38 C.F.R. § 
3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Specifically, the notice 
must (1) notify the claimant of the 
applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 to his claim; 
(2) notify the claimant of the 
information and specific evidence 
not of record that is necessary to 
substantiate the claim; (3) notify 
him of the information and specific 
evidence that VA will seek to 
provide; (4) notify him of the 
information and specific evidence he 
is expected to provide; and (5) 
request he provide any pertinent 
evidence in his possession.  The 
appellant should be notified that he 
has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the 
veteran this notice begins the one-
year period.

2. The RO should also send the 
veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson. 

3. The RO should notify the 
appellant and his representative 
that the current record does not 
include any medical evidence 
demonstrating worse than mild 
incomplete paralysis of the sciatic 
nerve for the period since September 
23, 2002.  He and his representative 
are invited to file authorizations 
identifying the location of all 
medical records that might 
substantiate the claim.

4. After completion of the above, to 
the extent possible, the RO should 
afford the veteran a VA neurological 
examination to address the severity 
of any sciatic nerve 
paralysis/neuritis/neuralgia in each 
lower extremity.  The claims folder 
must be made available to the 
physician for review in association 
with the examination.  All necessary 
tests and studies, such as EMG and 
nerve conduction studies, should be 
conducted and the clinical findings 
reported in detail.  In accordance 
with the latest AMIE worksheet for 
rating sciatic nerve dysfunction, 
the examiner is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of his sciatic 
nerve impairment in each lower 
extremity.  The examiner should 
provide an opinion as to whether 
sciatic nerve 
paralysis/neuralgia/neuritis  is 
best characterized as mild, 
moderate, moderately severe, severe, 
or complete.  The examiner should 
fully explain his or her opinion, 
which is to be based on medical 
evidence.

5. The RO should review any 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO is 
to implement corrective procedures 
at once.

6. The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If any benefit 
sought on appeal is not granted, the 
RO must issue a supplemental 
statement of the case (SSOC), which 
should address all evidence received 
in the claims file since the January 
2006 SSOC, and provide the appellant 
an opportunity to respond.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
its decision, to include any further 
changes in the law of VA's statutory 
duty to assist the veteran and any 
other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


 Department of Veterans Affairs


